Title: To Thomas Jefferson from Pseudonym: "One of the Worthless Part of Community", 14 July 1808
From: Pseudonym: “One of the Worthless Part of Community”
To: Jefferson, Thomas


                  
                     Sir, 
                     N York July 14 1808
                  
                  by this time you have Recd. all Communication from your Worthy Ministers at foriegn Courts & you must of Course be Convinced that your Experimental Embargo has Not that Intended Effect that you & your French & Democratic renagades Expected— how Wonderfull is the Disappointment to your advocates in N York— many of your friends Cried out what an excelent thing was the Embargo.—Greate Wisdom in our Most Worthy Congress they Save all the american property &c [L]et me tell you Sir the Merchant dont thank you nor you Collegues for Your prudent Measures—take off the Embargo retire to Carters Mountain and be ashamed of yourself; and never Show your head in publick Company again
                  
                     One of the Worthless part of Community 
                     
                  
               